1.¢1_,._.__.._.____:1
_ NOTE: This order is n0nprecedeI1tial.
United States Court of AppeaIs
for the FederaI Circuit
IN RE KATZ INTERACT]VE CALL PROCESSING
PATENT LITIGATION
RONALD A. KATZ TECHNOLOGY LICENSING LP,
Pla1`n.tiff-Appellant,
V.
AMERICAN AIRLINES, INC.,
Defencicmt-Appellee,
_ and
FEDEX CORPORATE SERVICES, INC., FEDEX
CORPORATION,
FEDEX CUSTOMER INFORMATION SERVI CES,
INC.,
and FEDERAL EXPRESS CORFORATION,
Defendan,ts-Appellees,
and
DHL EXPRESS (USA), INC., DHL HOLDINGS (USA)
INC.,
and SKY COURIER, INC.,
Defendants-Appellees,
and
U.S. BANCORP and U.S. BANK NATIONAL
ASSOCIATION,
Defen,dar,ts-Appellees.

RONALD A KATZ TECH v. AMERICAN A.IR 2
and
TIME WARNER CABLE, INC., TIME WARNER
ENTERTAINMENT COMPANY, L.P.,
TIME WARNER NY CABLE LLC, AOL, LLC,
COMPUSERVE INTERACTIVE
SERVICES, INC., NETSCAPE COMMUNICATIONS
CORP.,
CHARTER COMMUNICATIONS ENTERTAlNMENT
I LLC,
CHARTER COMMUNICATIONS HOLDING
COMPANY LLC,
CHARTER COMMUNICATIONS OPERATING LLC,
and CHARTER COMMUNICATIONS, INC.,
Defendcmts,
and
CSC HOLDINGS, INC. (NOW KNOWN AS CSC
HOLDINGS, LLC), CABLEVISION SYSTEMS
CORPORATION, CABLEVISION SYSTEMS NEW
YORK CITY CORPORATION,
CABLEVISION OF BROOKHAVEN, INC.,
CABLEVISION OF CONNECTICUT
CORPORATION, CABLEVISION OF HUDSON
COUNTY, INC.,
CABLEVISION OF LITCHFIELD, INC.,
CABLEVISION OF MONMOUTH, INC.,
CABLEVISION OF NEW JERSEY, INC.,
CABLEVISION OF OAKLAND LLC,
and CABLEVISION OF ROCKLANDlRAMAPO LLC,
Defendan.ts-Appellees,
and
TDS METROCOM LLC, TDS
TELECOMMUNICATIONS CORPORATION,
and UNITED STATES CELLULAR CORPORATION,
Defen.dants.

3 RONALD A KATZ TECH V. AMERICAN A.lR
2009-1450, -145l, -1452, -1468, -1469, 2010-1017
Appeals from the United States District Court for the
Central District of California in case nos. 2:07-ML-1816,
07-CV-2192, 07-CV-2196, 07-CV-2360, and 07-CV-213-4,
Judge R. Gary Klausner.
ON MOTION
Before LOUR1E, Circuit Judge.
0 R D E R
The appellees move without opposition for leave to file
a joint response to Ronald A. Katz Technology Licensing
LP’s (Katz) motion to strike that is contained in Katz’s
reply brief. Katz does not oppose and separately moves
without opposition for leave to file a reply if the appellees
motion is granted Katz also moves for judicial notice of a
district court order in a related case. The document is
attached to the motion for judicial notice.
Upon consideration thereof
I'r ls 0RoEREo THAT:
(1) The appellees motion is granted
(2) Katz’s motion for leave to reply is granted to the
extent that Katz may Ele a response, not to exceed four
pages, within seven calendar days of the date of filing of
this order.
(3) Katz’s motion for judicial notice is granted.

RONALD A KATZ TECH V. AMERICAN AIR
K
4
(4) A copy of this order, the appellees’ response, and
atz’s response shall be transmitted to the merits panel
assigned to hear these cases
FoR THE CoUR'r '
' /s/ J an Horbaly
AllG 12 ZIl10~ o t
A___DL5.-'_i\jr{¢¢‘_.:, -- J an Horbaly<
Clerk
ocr Frank V. Pietrantonio, Esq.
S
Mike Mckool, Jr., Esq. u.s_ con
§§:\
11 r-
?:;m
D
PPEALs ron
J0Sh A_ 1